DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 1/20/2021.
2. 	Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32
Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – a registering domain address and digital asset information containing cryptocurrency in which transaction records of digital 
The dependent claims merely limit the abstract idea to – types of copyright coins, allocating copyright coins using node servers, checking and issuing copyright coins based on work investment information, types of retention information, request for remittance of digital coins, request for sale of cryptocurrency wallet if market price is greater than predetermined value, request for remittance of digital coins, transmit coin issuance to an intermediary, supply product sale information to a seller through intermediary, calculating and providing settlement amount, comparing and restricting sale if sale amount is greater than total limit, canceling restriction on supply product selection, restricting purchaser payment when seller deposit is less than reference amount – that are similar to Commercial or Legal Interactions as in third party guaranty (buySAFE); placing a trade (Trading Technologies); financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader), mitigating settlement risk (Alice).
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, are: registry server, node server, payment management server, web server, and transaction intermediation server.  Based on Pages 25-26 of the Specification, the servers appear to be generic computers.  

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – a registering domain address and digital asset information containing cryptocurrency in which transaction records of digital copyright coins are encrypted to a blockchain – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of charging copyright royalty and allocating profits into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1-7, 11-18
Claims 1-7, 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim Bo Eon (WO2019240406A1).

Claim 1:
A method for charging copyright royalty and allocating profits, by a registrar server, on the basis of domain-digital asset linkage, comprising: 
receiving, by the registrar server, a request for registration of a domain entity including a domain address and digital asset information from a client of a domain owner or a prospective owner; and 
sending, by the registrar server, a request for registration of all or part of the domain entity to a registry server, 
wherein the digital asset information is retention information on cryptocurrency in which transaction records of digital coins are encrypted and connected to a network having node servers and a blockchain structure, and 
the digital coins include copyright coins issued on the basis of a copyright.
(See Kim: Page 3 of 9 (“In addition, the present invention provides a consumer transaction for the copyrighted work using cryptocurrency, record the transaction record on the blockchain, and in response to the transaction occurs, the content transaction is circulated as soon as the copyright is paid to the copyright holder as cryptocurrency”)

Claim 31 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the copyright coins include stand-alone copyright coins issued on the basis of an individual work and fund type copyright coins issued on the basis of a plurality of works.
(See Kim: Page 4 of 9 (“The copyrighted work may include a digital document, and a certificate of content authorizing the use of a copyrighted work such as a ticket for a play or a building.”)

Claim 3:
receiving, by the registrar server, a request for issuance of copyright coins from a client of a domain owner or a prospective domain owner; and 
sending, by the registrar server, a request for recording of the domain address and issuance of the copyright coins to one or more of the node servers.
(See Kim: Page 4 of 9 (“When the asset providing server 200 confirms the payment (cryptocurrency) transferred from the user device 300, the asset providing server 200 may distribute the proceeds for the asset by a preset ratio to the wallet address of the registered copyright holder.  According to this process, the copyright holder may be paid a copyright fee in proportion to the usage history of users using the copyrighted work.”)

Claim 4:
allocating, by the registrar server, the issued copyright coins to the client of the domain owner or the prospective domain owner using one or more of the node servers.
(See Kim: Page 4 of 9 (“When the asset providing server 200 confirms the payment (cryptocurrency) transferred from the user device 300, the asset providing server 200 may distribute the proceeds for the ”)

Claim 5:
receiving, by the registrar server, a request for issuance of copyright coins based on a plurality of works from a client of a domain owner or a prospective domain owner; 
checking, by the registrar server, work investment information related to the plurality of works; 
(See Kim: Page 5 of 9 (“The transaction processing unit 233 for each item of use may check the amount of payment corresponding to the details of the user's use of the asset-related service
based on the registered copyright-related information, and store the transaction details in the body area of the block.”)
issuing, by the registrar server, fund type copyright coins based on some or all of the plurality of works on the basis of the work investment information; and 
sending, by the registrar server, a request for recording of the domain address and issuance of the fund type copyright coins to one or more of the node servers.
(See Kim: Page 5 of 9 (“The copyright holder's wallet address information 211e is information corresponding to an account for paying a copyright fee to the copyright holder, and may refer to an address to which a cryptocurrency can be sent. At least one copyright holder's wallet address may be assigned per work.”)

Claim 6:

(See Kim: Page 4 of 9 (“Referring to FIG. 2, the asset providing server 200 may include a storage 210, a communicator 220, and a controller 230, and the storage may store copyright related information 211 and copyright data 212.  The controller 230 may include a copyright processor 231, a copyright registration processor 232, and a transaction item processor 233 for each item used.”)

Claim 7:
wherein the retention information on cryptocurrency includes an asset ID of a cryptocurrency wallet or a private key value authorized for deposit and withdrawal.
(See Kim: Page 5 of 9 (“The copyright holder's wallet address information 211e is information corresponding to an account for paying a copyright fee to the copyright holder, and may refer to an address to which a cryptocurrency can be sent. At least one copyright holder's wallet address may be assigned per work.”)

Claim 10:
obtaining, by the registrar server, certification of payment information from the client of the domain owner or prospective owner; and 
sending, to one or more of the node servers from the registrar server, a request for remittance of an amount of digital coins corresponding to the certified payment information from a cryptocurrency wallet included in the retention information on cryptocurrency to a cryptocurrency wallet connected to the registrar server.
(See Kim: Claim 1)


sending, by the registrar server, a request for transmission of a market price value of digital coins to a cryptocurrency transaction intermediary server connected to any one of the node servers; 
receiving, by the registrar server, the market price value of the digital coins from the cryptocurrency transaction intermediary server; and 
sending, to the cryptocurrency transaction intermediary server from the registrar server, a request for sale of all or part of a holding amount of the cryptocurrency wallet if a product of the market price value and the holding amount of the cryptocurrency wallet is greater than a predetermined value.
(See Kim: Page 5 of 9 (“Transaction amount information 211d for each copyright item according to an embodiment of the present invention may include a transaction amount for each copyright item that is set when the copyright holder permits the transaction for each item of copyright. At this time, the copyright item may be divided into copyright and copyright. For example, if a copyright holder trades his work (eg, sound recording) only for the broadcasting rights included in the copyright of the work, a copyright of 20,000 won per work is assumed. You can set a price of 2 million won per asset for the transaction. The transaction price may be different according to the copyrighted items traded as described above, and the setting information of the copyright holder may be stored as transaction amount information 211d for each copyright item. The transaction amount information 211d for each copyright item may be used as a reference for calculating a transaction price when a transaction between the copyright holder and the consumer is made later.”)

Claim 12:
receiving, by the registrar server, a request for remittance of digital coins for which transaction is made from the cryptocurrency transaction intermediary server; and 

(See Kim: Page 4 of 9 (“The copyright processor 231 may identify and evaluate copyright related information of a work registered by a copyright holder.  The copyright-related information may be information including the composition of the copyright holder (number of copyright holders, distribution ratio of copyright fees per copyright holder, etc.), and details thereof will be described with reference to FIG. 3.  The copyright processing unit 231 may perform a payment based on a ratio and an amount based on pre-registered copyright-related information in response to a transaction of a work.  In addition, the copyright processing unit 231 may generate and record a result of performing a copyright processing operation related to setting a copyright fee and payment of a royalty fee in a block.  As such, the transaction details related to the copyright processing operation recorded in the block may be propagated to multiple nodes of the blockchain network 400.”)

Claim 13:
storing, by the registrar server, a transaction record of the digital coins requested to be remitted in the database of the registrar server.
(See Kim: Claim 3 (“wallet address”))

Claim 14:
wherein the retention information on cryptocurrency is an address value of a cryptocurrency wallet.
(See Kim: Claim 3 (“wallet address”))


sending, to one or more of the node servers from the registrar server, a request for remittance of a predetermined amount of digital coins from the cryptocurrency wallet connected to the registrar server to a wallet corresponding to an address value of the cryptocurrency wallet.
(See Kim: Claim 1)

Claim 16:
sending, by the registrar server, a request for recording of a data pair of the domain address and the retention information on cryptocurrency to one or more of the node servers.
(See Kim: Claim 7)

Claim 17:
wherein the retention information on cryptocurrency is retention information on at least one type of cryptocurrency.
(See Kim: Page 3 of 9 (“In addition, the present invention provides a consumer transaction for the copyrighted work using cryptocurrency, record the transaction record on the blockchain, and in response to the transaction occurs, the content transaction is circulated as soon as the copyright is paid to the copyright holder as cryptocurrency.  You can prevent the copyright holder's penalties from and allow the copyright holder to directly check the transaction history of your work.”)

Claim 18:

(See Kim: Claim 1)

Claims 8, 9
Claims 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim Bo Eon (WO2019240406A1) further in view of Yang  et al. (US 20160203477 A1)

Claim 8:
wherein the retention information on cryptocurrency includes an API key value authorized for deposit and withdrawal with respect to a cryptocurrency wallet.
(See Yang: Para [0018], [0019], [0047])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Kim as it relates to blockchain based copyright management system to include the above noted disclosure of Yang as it relates to cryptographic security for electronic transactions.  The motivation for combining the references would have been to verify copyright fee payment transactions.

Claim 9: 

(See Yang: Para [0018], [0019], [0047])

Claims 19-30, 32
Claims 19-30, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim Bo Eon (WO2019240406A1) further in view of Wilson at al. (US 2017/0103385 A1)

Claim 19:
transmitting, by the registrar server, copyright coin issuance information to an intermediary core web server; 
receiving, by the intermediary core web server, supply product information input from a provider through an intermediary core web page; 
providing, by the intermediary core web server, the supply product information to a seller through the intermediary core web page; 
receiving, by the intermediary core web server, sale product information input from the seller through the intermediary core web page; and 
transmitting, by the intermediary core web server, the sale product information to a web server of the seller such that the sale product information is linked to a web page of the seller.
(See Wilson: Para [0076] - [0078], [0092], [0119])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Kim as it relates to blockchain based copyright management system to include the above noted disclosure of Wilson as it relates to digital asset intermediary.  The motivation for combining the references would have been to provide settlement platform for tracking and settling digital copyright obligations.

Claim 20:
providing, by the web server of the seller, the web page of the seller including the sale product information to a purchaser as the sale product information is received.
(See Wilson: Para [0119])

Claim 21:
receiving, by the web server of the seller, purchase product information through the web page of the seller; and 
transmitting, by the web server of the seller, the purchase produce information to the intermediary core web server.
(See Wilson: Para [0060], [0061])

Claim 22:
transmitting, by the intermediary core web server, the received purchase product information to a web server of the provider; and 

(See Wilson: Para [0119])

Claim 23:
transmitting, by the intermediary core web server, the received delivery information to the web server of the seller.
(See Wilson: Para [0119])

Claim 24:
calculating, by a payment management server connected to the intermediary core web server, a sale amount on the basis of the purchase product information; 
calculating, by the payment management server, a settlement amount of the provider on the basis of the copyright coin issuance information, the sale amount, and a deposit of the seller; and 
providing, by the payment management server, the settlement amount of the provider to at least one right holder of copyright coins.
(See Wilson: Para [0045], [0046])

Claim 25:
setting, by the payment management server connected to the intermediary core web server, a total amount limit on the basis of the deposit of the seller; 

restricting, by the payment management server, supply product selection of the seller if the total amount of the sale products is greater than the total amount limit; and 
displaying, by the intermediary core web server, a guide message requesting an additional deposit on the intermediary core web page.
(See Wilson: Para [0010], [0011], [0066], [0077])

Claim 26:
canceling, by the payment management server, restriction on supply product selection when an additional deposit of the seller is confirmed.
(See Wilson: Para [0010], [0011], [0066], [0077])

Claim 27:
setting, by the payment management server connected to the intermediary core web server, a reference amount on the basis of the deposit of the seller; 
comparing, by the payment management server, a current deposit of the seller with the reference amount when the purchase product information of the purchaser is received through the web server of the seller; and 
restricting, by the payment management server, payment of the purchaser when the current deposit of the seller is less than the reference amount.
(See Wilson: Para [0010], [0011], [0066], [0077], [0102])


transmitting, by the payment management server, a notification message requesting an additional deposit to the web server of the seller or an electronic device of the seller.
(See Wilson: Para [0096], [0109], [0111])

Claim 29:
comprising canceling, by the payment management server, restriction on payment of the purchaser when the additional deposit is confirmed.
(See Wilson: Para [0110], [0115])

Claim 30:
resetting, by the payment management server, the reference amount on the basis of an increased deposit when the amount of the current deposit is greater than an initial deposit due to deposit of the additional deposit.
(See Wilson: Para [0091], [0092], [0101], [0102])

Claim 32:
a central management server configured to manage supply product and service information received from a provider and sale product information received from a seller; 
a payment management server configured to manage a deposit of the seller, purchase product information of a purchaser, and 

an intermediary core web server configured to provide an intermediate core web page; and 
a web server of the seller configured to provide a web page of the seller, 
wherein the intermediary core web server is configured to receive copyright coin issuance information from the registrar server, 
receive supply product and service information input from the provider through the intermediary core web page, 
provide the supply product and service information to the seller through the intermediary core web page, 
receive input of the sale product information from the seller through the intermediary core web page, and 
transmit the sale product information to the web server of the seller such that the sale product information is linked to the web page of the seller.
(See Wilson: Para [0076] - [0078], [0010], [0011], [0066], [0077])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693